Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater Receives Continued Listing Standards Notice from the New York Stock Exchange NEW ORLEANS, April 19, 2017 – On April 18, 2017, Tidewater Inc. (NYSE:TDW) (the “Company”) was notified by the New York Stock Exchange (“NYSE”) that the 30-trading-day average closing price per share of the Company’s common stock was below $1.00, which is the minimum average share price required for continued listing under NYSE rules.
